IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                 April 08, 2014 Session

                 STATE OF TENNESSEE v. ANDREW QUINN

                Appeal from the Circuit Court for Williamson County
                  No. IICR116860      James G. Martin, III, Judge




               No. M2013-01683-CCA-R3-CD          - Filed May 14, 2014



The defendant, Andrew Quinn, appeals a certified question of law pertaining to the stop
of his vehicle and the denial of a motion to suppress. Finding no error, we affirm the
judgment of the trial court.


  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OE H. W ALKER, III, S P.J., delivered the opinion of the Court, in which JOHN E VERETT
W ILLIAMS and R OBERT W. W EDEMEYER, JJ., joined.

Mark L. Puryear, III, Franklin, Tennessee, for the appellant, Andrew Quinn.

Robert E. Cooper, Jr., Attorney General and Reporter; Michelle Consiglio-Young, Assistant
Attorney General; Kim Helper, District Attorney General; and Carlin Hess, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

       The Defendant entered a conditional plea of guilty to driving under the influence,
simple possession of a controlled substance, and possession of drug paraphernalia. He
reserved a certified question of law with regard to the stop of his vehicle.

                                         FACTS

       Trooper Charles Archinger was the only witness at the motion to suppress. Trooper
Archinger testified that he had served with the Highway Patrol for nine years and worked the
midnight shift in Williamson County. On March 4, 2012, around 3:38 a.m., he was traveling
on Interstate 65 and observed a pickup truck drift over onto the shoulder of the road. He
observed the right two passenger wheels all the way over the right fog line onto the shoulder
with a gap of approximately two to three inches in between the tire and the line. The tires
remained across the white line for a few seconds. Trooper Archinger positioned his vehicle
behind the pickup truck, which exited up the ramp to Concord Road. The exit ramp curves,
and he observed the pickup truck cross over the line to the left. The truck went completely
over the fog line to the left, with a two to three inch gap between the driver’s side tires and
the solid white fog line, for two or three seconds. To the left where the tires crossed the line
was grass and a guardrail, and the tires appeared to get fairly close to the grass and the
guardrail. The trooper initiated a traffic stop based on his observations of the truck failing
to maintain its lane of travel.

                           Certified Question on Stop of Vehicle

       The certified question with regard to the stop is whether the trial court erred in
denying the Defendant’s motion to suppress the stop of the Defendant’s motor vehicle on
March 4, 2012, due to the traffic stop being unconstitutional. The Defendant argues that the
stop was unconstitutional because Trooper Achinger did not have a warrant or a reasonable
suspicion or probable cause, supported by specific and articulable facts, to believe that the
Defendant had committed, was committing or was about to commit a crime when the stop
was made.

                                         ANALYSIS

        On appeal from a trial court’s ruling on a motion to suppress, the trial court’s findings
of fact should be upheld unless the evidence preponderates to the contrary. State v. Hanning,
296 S.W.3d 44, 48 (Tenn. 2009). The credibility of witnesses, the weight and value of the
evidence, and the resolution of conflicts in the evidence are matters entrusted to the trial
judge. State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). As is customary, “the prevailing party
in the trial court is afforded the ‘strongest legitimate view of the evidence and all reasonable
and legitimate inferences that may be drawn from that evidence.’” State v. Carter, 16 S.W.3d
762, 765 (Tenn. 2000) (quoting State v. Keith, 978 S.W.2d 861, 864 (Tenn. 1998)).

       The authorities must have probable cause or an “articulable and reasonable suspicion”
to believe that a traffic violation has occurred when they initiate a traffic stop. Whren v.
United States, 517 U.S. 806, 810 (1996); Delaware v. Prouse, 440 U.S. 648, 663, 99 S. Ct.
1391, 59 L. Ed. 2d 660 (1979); accord State v. Vineyard, 958 S.W.2d 730, 736 (Tenn. 1997).
Reasonable suspicion exists when “specific and articulable facts . . . taken together with

                                               2
rational inferences from those facts, reasonably warrant that intrusion.” Terry v. Ohio, 392
U.S. 1, 21, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). An investigatory traffic stop under Terry
“is a far more minimal intrusion [than an arrest pursuant to probable cause], simply allowing
the officer to briefly investigate further. If the officer does not learn facts rising to the level
of probable cause, the individual must be allowed to go on his way.” Illinois v. Wardlow, 528
U.S. 119, 126, 120 S. Ct. 673, 145 L. Ed. 2d 570 (2000). However, officers must have some
reasonable basis to warrant investigation; a mere “inchoate and unparticularized suspicion
or ‘hunch’” is not enough to generate reasonable suspicion. Terry, 392 U.S. at 27.

       Tennessee’s courts have also had ample opportunity to apply the reasonable suspicion
standard. We have held that reasonable suspicion is “a particularized and objective basis for
suspecting the subject of a stop of criminal activity.” State v. Binette, 33 S.W.3d 215, 218
(Tenn. 2000). The courts must look to the totality of the circumstances, State v. Levitt, 73
S.W.3d 159, 172 (Tenn. Crim. App. 2001) (citing United States v. Cortez, 449 U.S. 411,
417-18, 101 S. Ct. 690, 66 L. Ed. 2d 621 (1981); Ornelas v. United States, 517 U.S. 690,
696, 116 S. Ct. 1657, 134 L. Ed. 2d 911 (1996)), to determine whether an officer reasonably
believed that the operator of a vehicle had either committed a crime or was about to commit
a crime. Levitt, 73 S.W.3d at 172; State v. England, 19 S.W.3d 762, 766 (Tenn. 2000).

        The trial court found that the officer had reasonable suspicion to initiate a traffic stop.
The officer in the early morning hours observed a vehicle cross the fog line two times, once
to the right and another to the left. Questions of credibility of the witnesses, the weight and
value of the evidence, and resolution of conflicts in the evidence are matters entrusted to the
trial judge as the trier of fact. The party prevailing in the trial court is entitled to the strongest
legitimate view of the evidence adduced at the suppression hearing as well as all reasonable
and legitimate inferences that may be drawn from that evidence. So long as the greater
weight of the evidence supports the trial court’s findings, those findings shall be upheld. In
other words, a trial court’s findings of fact in a suppression hearing will be upheld unless the
evidence preponderates otherwise.

        The Defendant maintains that he did not violate the law while drifting over the fog
line on the exit ramp because that was a single lane of traffic. A showing of reasonable
suspicion does not require an actual violation of the law because “Terry accepts the risk that
officers may stop innocent people” to investigate further. Wardlow, 528 U.S. 119 at 126, 120
S. Ct. 673, 145 L. Ed. 2d 570; State v. Brotherton, 323 S.W.3d 866, 871 (Tenn. 2010).

        We have also reviewed the videotape, and conclude that it confirms Trooper
Achinger’s testimony. Trooper Achinger testified that he did not activate the videotape until
after the first instance of the tires crossing the fog line, and the guardrail blocked the view
somewhat of the second instance, but when he came around the corner he could see the tires

                                                  3
over the line near the grassy area. In the video one can see the driver’s side tires of the
defendant’s vehicle on the left across the fog line very near the grass and guardrail. The trial
court found Trooper Achinger’s testimony to be credible, and we do not conclude that the
videotape contradicts this testimony or demonstrates that the record preponderates against
the trial court’s determination. The record supports the trial court’s determination that
Trooper Achinger had reasonable suspicion to stop the Defendant, and thus, there is no basis
upon which to reverse the trial court’s denial of the motion to suppress.

        Other cases have relied on similar facts in upholding the trial judge’s decision to find
a stop of a vehicle permissible. See, e.g. State v. Watson, 354 S.W.3d 324, 331 (Tenn. Crim.
App. 2011) (holding that crossing the yellow line once and the fog line twice created
probable cause to initiate a traffic stop); Vineyard, 958 S.W.2d at 736 (holding that a
violation of the traffic law “constitutes probable cause justifying” a traffic stop); State v.
Matthew T. McGee, No. E2011-01756-CCA-R3-CD, 2012 Tenn. Crim. App. LEXIS 724,
at *10 (Tenn. Crim. App. Sept. 13, 2012) (holding that reasonable suspicion and probable
cause for a traffic stop existed when an officer received a report of a described car driving
erratically and saw the car cross the fog line twice and attempt to change lanes without
signaling). We similarly conclude that the evidence does not preponderate against the finding
by the trial court.

                                       CONCLUSION

       For the foregoing reasons, we affirm the judgment of the trial court.




                                                    _________________________________
                                                   JOE H. WALKER, III, SPECIAL JUDGE




                                               4